





EXHIBIT 10.70




SEVERANCE AGREEMENT




This Agreement made this 7th day of September, 2006 by and between Sandra
Anderson (f/k/a Sandra Smith) (“Sandra”) and Cord Blood America, Inc., a Florida
corporation (the “Company”).




WHEREAS, Sandra entered into an Employment Agreement with Company as of
January 1, 2006 (the “Employment Agreement”);




WHEREAS, the Employment Agreement provides Sandra with certain rights and
obligations upon the separation from employment with the Company; and




WHEREAS, the parties have reached a mutual agreement to terminate the Employment
Agreement without Cause (as defined in the Employment Agreement), to provide for
certain payments and benefits to Sandra, and to arrange for Sandra to provide
certain transition services to the Company all on the terms and conditions set
forth herein;




NOW, THEREFORE, in consideration of the mutual promises and covenants set forth
below, the parties hereto, intending to be legally bound, hereby agree as
follows:




1.

Agreement.  The Employment Agreement is hereby terminated and of no further
force and effect and the parties are released from all further obligations under
the Employment Agreement.




2.

Transition Services. For a period of up to 45 days from the date of this
Agreement (the “Transition Period”), if requested by the Company, Sandra shall
use her commercially reasonable efforts to transition her Quarterly SEC
Reporting duties to other employees or consultants of the Company designated by
the Company; provided that Sandra shall not be required to provide more than ten
hours of her time per week; provided further that she shall only be required to
provide such assistance (a) during normal business hours and (b) from her home;
provided further that she will not be responsible or liable for any filings (or
the contents of such filings) made by the Company with the Securities and
Exchange Commission. The Company shall promptly reimburse Sandra for all
expenses she may incur during such Transition Period on behalf of the Company
and shall indemnify and hold Sandra harmless for any damages or liabilities she
sustains or incurs as a result of her activities on behalf of, or at the
direction of, the Company at any time during the employment period or the
Transition Period, including any damages related to any of the Company’s
securities filings.




3.

Severance Payment. Immediately upon the execution of this Agreement, the Company
shall pay to Sandra $20,000 in cash. Further, the Company shall pay and deliver
to Sandra an additional $12,500 upon the earliest to occur of the following: (a)
October 2, 2006, (b) the termination of the existing payroll relationship
between the Company and Administaff, (c) any Change of Control of the Company
 (as defined in the Employment Agreement), (d) the date that the Company hires
any new employees and (e) the bankruptcy of the Company or the filing











--------------------------------------------------------------------------------







of any bankruptcy related documents by or against the Company. All severance
payments to Sandra shall take precedence over any rights of, or payments due to,
any creditors of the Company.




4.

Continuation of Insurance.  During the Transition Period and for a period of
three years thereafter, the Company shall continue to provide Sandra with
director and officer insurance tail coverage to insure her, to the same extent
as she was insured during her employment, for all claims arising during her
employment with the Company.




5.

General. The Company and Sandra each agree that neither shall make any comments,
issue any written material of any kind or take any action to disparage the other
party.  The foregoing shall not apply to any truthful disclosure made pursuant
to any judicial order or as otherwise required by law. The Company does hereby,
release and forever discharge, and does for its officers, directors,
shareholders, employees, successors and assigns, release and forever discharge
Sandra and her heirs, executors, administrators, successors and assigns, of and
from all actions, causes of action, debts, liabilities, agreements, promises,
claims and demands whatsoever, in law or in equity, which the Company ever had,
now has or may have against Sandra from the beginning of the world to the date
hereof.  This Agreement shall be governed in and interpreted in accordance with
the laws of the State of California. Should any provision of this Agreement be
declared illegal or unenforceable by any court of competent jurisdiction and
cannot be modified to be enforceable, such provision shall immediately become
null and void, leaving the remainder of this Agreement in full force and effect.
This Agreement may not be modified, altered or changed except upon express
written consent of both parties wherein specific reference is made to this
Agreement.  This Agreement sets forth the entire agreement between the parties
hereto, and fully supersedes any prior agreements or understandings between the
parties, including the Employment Agreement.  The Company shall reimburse Sandra
for any legal fees she incurs in connection with the preparation or the
enforcement of this Agreement.







 

     

Cord Blood America, Inc.

 

 

 

 

 

 

By:

 

Sandra Anderson

 

 

Matthew L. Schissler








2





